 

 

 

 

Case 7:19-cr-00512 Document 1 Filed on 02/27/19 in TXSD | Pai Start 3
. 20s Distrlet Cont
Seuthara filstrice of Yaxos
AO 91 (Rev. 11/11) Criminal Complaint PILED
: FEB 27 20
UNITED STATES DISTRICT COURT 207
. for the ,
 Cark af
' Southern District of Texas . Coart
United States of America yo. , WM | ;
Vv. ) , ‘ lo -
: . ) Case No. M- (Q ~ OM 3
Carlos Adan ZARAZUA-Zacarias ) ,
B1/B2 Nonimmigrant Visa )
YOB:1981 )
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my, knowledge and belief.
_ On or about the date(s) of February 26, 2019 ___ in the county of __ Hidalgo in the
_ Southern District of Texas , the defendant(s) violated:

Code Section . , Offense Description :

Unlawful to possess ammunition that had previously traveled in and affected
‘ interstate commerce while being an alien who except as provided in
18 USC 922(g)(5)(B) _. subsection (y)(2), has been admitted to the United States undera |
nonimmigrant visa (as that term is defined in section 101(a)(26) of the
Immigration and Nationality Act (8 U.S.C. 1101(a)(26))

This criminal complaint is based on these facts:

See attached Affidavit.

&M Continued on the attached sheet. a ,
, \Comphginant ‘s signature —

Brian E. Garcia, HSI Special Agent

Printed name and title

 

 

Sworn to before me and signed in my presence.

Date: 02/27/2019 Ce

. We ’s signature ,
City and state: McAllen, Texas . y¥ Scott Hacker, U.S. Magistrate Judge

U4 [ Printed name and title

 

 
Case 7:19-cr-00512 Document1 Filed on 02/27/19 in TXSD Page 2 of 3
| Attachment A

On February 25, 2019, Homeland Security Investigations (HSI) Special Agents (SAs)
initiated mobile surveillance on Carlos Adan ZARAZUA-Zacarias. Through law
enforcement database queries, ZARAZUA-Zacarias was identified as a citizen of Mexico
who holds a B1/B2 Nonimmigrant Visa. HSI SAs observed ZARAZUA-Zacarias
purchase and possess large amounts of ammunition at multiple Federal Firearm Licensees
(FFL) in Hidalgo County, Texas. ZARAZUA-Zacarias proceeded to stay overnight in
McAllen, Texas. —

On February 26, 2019, HSI SAs continued mobile surveillance on ZARAZUA-Zacarias.
During surveillance, HSI SAs approached ZARAZUA-Zacarias at a local business in
McAllen, Texas. Due to the nonimmigrant status of ZARAZUA-Zacarias, ZARAZUA-
Zacarias is prohibited from possessing ammunition; thus, ZARAZUA-Zacarias was
placed under arrest and transported to the HSI McAllen field office for further
questioning and processing. |

During a post arrest Miranda interview, ZARAZUA-Zacarias admitted to purchasing and
possessing four thousand one hundred and five (4,105) rounds of assorted caliber .
- ammunition. To wit; nine hundred (900) rounds of .357 caliber ammunition, three
hundred and fifty (350) rounds of .44 caliber ammunition, three hundred and fifty (350)
rounds of .38 Super caliber ammunition, one hundred (100) rounds of 10mm
ammunition, one thousand two hundred (1,200) rounds of .45 caliber ammunition, five
(5) rounds of 12 gauge shotgun ammunition, one hundred (100) rounds of 6.5mm caliber
ammunition, one hundred (100) rounds of 9mm caliber ammunition, one hundred (100)
rounds of .40 caliber ammunition, one hundred (100) rounds of ,.380 caliber ammunition,
forty (40) rounds of .270 caliber ammunition, five hundred (500) rounds of .22 caliber
ammunition, two hundred and sixty (260) rounds of .300 caliber ammunition.

HSI SAs contacted the Bureau of Alcohol Tobacco Firearms and Explosives (ATF) and
provided an ATF SA, who is a recognized expert in the interstate and foreign commerce
travel of firearms and ammunition, with specifics of the ammunition seized from
ZARAZUA-Zacarias. The ATF SA stated the ammunition was manufactured outside the
state of Texas and therefore, previously traveled in interstate or foreign commerce at
some time prior to being possessed by any person in the state of Texas. .

Complainant's Signature

Brian E. Garcia, HSI Special Agent
Printed Name and Title
Case 7:19-cr- 00512 Document 1 Filed on 02/27/19 in TXSD Page 3 of 3
Attachment A

Sworn to before me and signed in my presence.
| . ay
Date: February 27, 2019

Judge’ s Sighature

 

 

City and state: McAllen, Texas

. J . Scott Hacker, U.S. Magistrate Judge
Printed Name and Title

 
